Citation Nr: 9924388	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  92-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a hiatal hernia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955 and from November 1955 to July 1973.

This appeal arose from a May 1990 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 0 percent for the service-connected 
hiatal hernia.  In September 1991, the veteran testified at a 
personal hearing at the RO; in January 1992, the hearing 
officer issued a decision which confirmed and continued the 
denial.  In January 1994, this case was remanded by the Board 
of Veterans' Appeals (Board) for additional development.  
Following compliance with this remand, a rating action was 
issued in December 1996 which increased the disability 
evaluation assigned to the hiatal hernia to 10 percent.  The 
Board again remanded this issue in March 1998 for further 
development.  Following completion of the requested 
development, a rating action was issued in April 1999 which 
increased the disability evaluation assigned to the service-
connected hiatal hernia to 30 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected hiatal hernia is manifested 
by complaints of dysphagia, heartburn five to six times a 
week, regurgitation two to three times a week; there is no 
evidence of vomiting, melena or weight loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 7346 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of the objective evidence reveals that the veteran 
was awarded service connection for a hiatal hernia by a 
rating action issued in January 1974; it was assigned a 
noncompensable evaluation.  This award was based upon the 
service medical records, which had shown two complaints of 
epigastric complaints, and a VA examination performed in 
November 1973, which had found a hiatal hernia without 
evidence of gastroesophageal reflux disease (GERD).

A rating action issued in December 1996 had increased the 
disability evaluation assigned to the hiatal hernia to 10 
percent.  This was based upon VA outpatient treatment records 
which had shown that he was taking medications for symptoms 
of reflux.

The veteran was afforded a VA examination in June 1998.  This 
reflected his complaints of dysphagia; he reported that he 
coughs some after meals.  He indicated that he experienced 
heartburn five to six times per week and claimed that he 
regurgitated food tow to three times per week.  He denied 
vomiting or melena.  He was noted to use Mylanta and Tagamet 
every day to control his symptoms.  The examiner commented 
that the veteran did not appear to be pale and his nutrition 
appeared to be good.  In fact, no weight loss was found.  His 
laboratory reports were normal.  An upper gastrointestinal 
(UGI) series revealed no significant changes from one 
performed in 1990.  Swallowing and peristalsis were within 
normal limits.  There was some hypertrophy of the 
cricopharyngeal muscle and there was a small to moderate 
hiatal hernia with Schatzki's ring.  Reflux into the lower 
third of the esophagus was present.  No masses or ulcerations 
of the stomach or duodenum were seen.  The examiner commented 
that the veteran "really looks quite well."  The diagnosis 
was GERD and a hiatal hernia.

According to the applicable criteria, a 30 percent disability 
evaluation is warranted for a hiatal hernia when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptoms combinations productive of 
severe impairment of health.  38 C.F.R. Part 4, Code 7346 
(1998).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent is not justified.  
The evidence of record does not indicate that the veteran 
suffers from a symptoms combination that is productive of 
severe impairment of health.  For example, there is no 
evidence of vomiting, material weight loss, hematemesis or 
melena with moderate anemia.  In fact, the veteran 
specifically denied vomiting and melena.  His nutrition was 
good (there was no suggestion of any weight loss) and the 
examiner had noted during the June 1998 VA examination that 
the veteran looked quite well.  Therefore, it is found that 
this evidence does not support a finding of entitlement to an 
evaluation in excess of the currently assigned 30 percent 
disability evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hiatal hernia.


ORDER

An increased evaluation for the service-connected hiatal 
hernia is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

